The opinion of the court was delivered,
by Read, J.
Washington Crooks, as guardian of Henry Stahl and Malinda Catharine Stahl, minor children of Daniel Stahl, deceased, received from his executors an assignment of $2562.64, being a part of a judgment held by them against D. Powell, with interest from 1st April 1857, and also two notes for $200 each, *145assigned by the said executors to him as guardian of said minors. 'Upon the judgments so assigned one year’s interest was received by the guardian, upon whose decease his executors transferred these securities so earmarked, which were the property of his wards, to his successor in the guardianship.
Mr. Crooks shortly before his death filed his accounts as guardian, which were confirmed on the 13th August 1858, but before this day arrived the accountant was dead. His executors settled their accounts, and it appeared that the estate was insolvent. The account was referred to John Stewart, Esquire, as auditor, who in his report said, speaking of these securities so transferred to the new guardian: — “ He is of the opinion that these trust funds being no part of the estate of Washington Crooks, being traceable in specie in the hands of the executors, and by them promptly transferred to the party to whom they belonged, should be deducted from the balance of the accounts before distribution is made.” This the auditor did, and distribution was allowed on this amount so reduced by the auditor.
The Orphans’ Court, not satisfied with this ruling, directed an alternate report, directing the distribution to be made on the whole apparent balance of the guardianship accounts, without any deductions for the trust funds handed over. This alternate report was confirmed by the court, and from this decree this appeal has been taken, and has been most ingeniously argued by the appellee’s counsel by attempting to apply cases correctly decided by this court to the case before us.
The error has grown out of the improper method of stating the guardianship accounts, by calling cash what were really earmarked securities, received from the estate of the father of'the wards, and never in any manner changed or altered by the guardian.
Correcting the balances, therefore, according to the actual facts, the first report of the auditor was right, and the alternate report wrong-.
The decree of the Orphans’ Court is reversed, and the first report of the auditor is confirmed, and the record remitted to the Orphans’ Court, with directions to carry the same into full effect.